Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWABLE SUBJECT MATTER
 	Claims 1-8 and 11-22 allowed.

REASONS FOR ALLOWANCE
 	Claims 11-22 were previously allowed.  The current amendments to independent claim 1 now also make claims 1-8 allowable.
 	Jin (US 2012/0229347) discloses the structure in Fig. 8 with the possible prior art interpretation below:


    PNG
    media_image1.png
    419
    645
    media_image1.png
    Greyscale

If interpreted this way, the prior art of Jin would form a rejection.  However, Examiner does not understand that this interpretation as reasonable in light of the Applicants disclosure or invention.  Applicant has made a good faith effort to describe/claim the instant invention clearly, and the Examiner (in light of the Applicant’s written specification) does not find it reasonable to require Applicant to clarify that the first terminal is couple directly to the signal conductor.  
 	A second prior art, Ayala US 2019/0027833 (in the IDS) actually does show the limitations in the claim as interpreted in light of the instant specification:

    PNG
    media_image2.png
    652
    716
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    885
    media_image3.png
    Greyscale

However, Ayala US 2019/0027833 is disqualified from being a proper 102(a)(2) rejection due to exception 102(b)(2)(C).  The prior art invention of Ayala and in instant 
	Further each of the prior art listed on the references cited page is missing one or more limitations of the independent claims with no obvious rationale to combine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845